Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                    DETAILED ACTION
                                               Status of the Application
1. Claims 1-29 are pending and considered for examination.
                                                           Priority
2.  This application filed on February 22, 2021 is a 371 of PCT/IB2019/057154 filed on August 26, 2019 which claims priority benefit to US 62/724,696 filed on August 30, 2018.
                                                     Informalities
3. The following informalities are noted:
   (i)  claim 3 recites ‘PEI’ and claims 2, 6 recites ‘SDS’. Expanding the terms at least for the first time that they appear in the claims is suggested. Appropriate correction is required.
Claim Rejections - 35 USC § 112
4.   The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



B. Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The preamble of the independent claims 1, 11 and 20 recite limitations ‘recombinant protein and flocculant’ and the method steps do not require said limitations. The meets and bounds of the claims are unclear and indefinite because it is not clear whether said limitations in the preamble are required by the method steps. 
5.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
6.   The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


A.  Claims 1-6 and 8-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williams et al. (US 2016/0355827).
    Williams et al. teach a method of clams 1, recombinant protein (host cell DNA encoding recombinant protein) and a flocculant (polyethyleneimine (PEI)  (see entire document, at least para 0289-0290, 0037-0039), the method comprising:
(a) adding a detergent and sodium hydroxide (NaOH) to the sample (see entire document, at least para 0083, 0097, 0271, 0289-0292, 0039, 0295-0300, table 7);
 (b) amplifying at least amplifying at least a portion of the nucleic acid (see at least para see at least para 0289-0292, table 6: indicating PCR, para 0305); and 
(c) detecting the amplification in step (b), thereby detecting the nucleic acid in the sample (see entire document, at least para 0289-0292, table 6 indicating PCR, para 0305).
Williams et al. teach a method of claim 11, for detecting a nucleic acid in a sample comprising a recombinant protein (host cell DNA encoding recombinant protein) and a flocculant (polyethyleneimine (PEI)  (see entire document, at least para 0289-0290, 0037-0039), the method comprising:
(a) adding a detergent to the sample (see entire document, at least para 0083, 0097, 0289-0292, 0039, 0295-0300, table 7);
(b) adjusting the pH of the ample to at least about 8 with NaOH (see at least para 0083, 0292, para 0303-0304, 0138- 0140);

(c) detecting the amplification in step (b), thereby detecting the nucleic acid in the sample (see entire document, at least para 0289-0292, table 6 indicating PCR, para 0305).
With reference to claims 2, 12, Williams et al. teach that said detergent is SDS (see para 0039, 0097, 0292, 0303-0304).
With reference to claims  3, 13,  Williams et al. teach that the flocculant is PEI (see entire document, at least para 0037-0039, 0289-0292).
With reference to claims  4, 14, Williams et al. teach that the sample comprises flocculant at a concentration of about 20 to 200 ppm or 100 to 1000 ppm (see at least para 0290-0293).
With reference to claim 5, 15, Williams et al. teach that the sample comprises recombinant protein at a concentration of about 50 to 250 mg/ml or 0.1 to 20 mg/ml  (see at least para 0290-0293).
With reference to claims 6, 16, Williams et al. teach that the detergent is and the SDS concentration of SDS in the sample is about 0.01 to 2.0% or 0.1 to 2.0% (see at least para 0295-0300).
With reference to claims 8, 17, Williams et al. teach that the amplification in step (c) comprises polymerase chain reaction (PCR) (see at least para 0289-0292, table 6: indicating PCR, para 0305).
With reference to claims 9, 18, Williams et al. teach that the nucleic acid is host cell DNA (see at least para 0037-0039, 0289-0293).

B. Claims 1, 3-5, 7-15, 17-20, 22-24 and 26-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ginns et al. (US 2006/0083718).
Ginns et al. teach a method of clams 1, for detecting a nucleic acid in a sample comprising a recombinant protein (therapeutic molecule or payload molecule) and a flocculant (payload trapping molecule or polymer)  (see entire document, at least para 0015, 0019, 0028-0030, 0068-0074, 0208-209), the method comprising:
(a) adding a detergent and sodium hydroxide (NaOH) to the sample (see entire document, at least para 0028-0030, 0201, 0179-0186);
(b) amplifying at least amplifying at least a portion of the nucleic acid (see at least para 0273); and
(c) detecting the amplification in step (b), thereby detecting the nucleic acid in the sample (see entire document, at least para 0273).
Ginns et al. teach a method of clams 11, for detecting a nucleic acid in a sample comprising a recombinant protein (therapeutic molecule or payload molecule) and a flocculant (payload trapping molecule or polymer)  (see entire document, at least para 0015, 0019, 0028-0030, 0068-0074), the method comprising:
(a) adding a detergent to the sample (see entire document, at least para 0028-0030, 0201, 0179-0183);
(b) adjusting the pH of the ample to at least about 8 (see at least para 0201);

(c) detecting the amplification in step (b), thereby detecting the nucleic acid in the sample (see entire document, at least para 0273). 
Ginns et al. teach a method of clams 20, for detecting a nucleic acid in a sample comprising a recombinant protein (therapeutic molecule or payload molecule) and a flocculant (payload trapping molecule or polymer)  (see entire document, at least para 0015, 0028-0030, 0068-0074), the method comprising:
(a) adding heparin and a detergent to the sample (see entire document, at least para 0072, 0201, 0179-0183);
(b) amplifying at least amplifying at least a portion of the nucleic acid (see at least para 0273); and
(c) detecting the amplification in step (b), thereby detecting the nucleic acid in the sample (see entire document, at least para 0273).
With reference to claims 3, 13, 22, Ginns et al. teach that the flocculant is PEI (see entire document, at least para 0203, 0236).
With reference to claims 4, 14, 23, Ginns et al. teach that the sample comprises flocculant at a concentration of about 20 to 200 ppm or 100 to 1000 ppm (see at least para 0236, 0238).
With reference to claims 5, 15, 24, Ginns et al. teach that the sample comprises recombinant protein at a concentration of about 50 to 250 mg/ml or 0.1 to 20 mg/ml  (see at least para 0015). 

With reference to claims 8, 17, 27, Ginns et al. teach that the amplification in step (c) comprises polymerase chain reaction (PCR) (see at least para 0273).
With reference to claims 9, 18, 28, Ginns et al. teach that the nucleic acid is host cell DNA (see at least para 0236, para 0253).
With reference to claims 10, 19, 29, Ginns et al. teach that the recombinant protein is an antibody (see at least para 0096, 0118, 0166-0177).
With reference to claim 26, Ginns et al. teach that that the concentration of heparin is about 50 to 1000 ug/ml (see at least para 0072). For all the above the claims are anticipated.
Claim Rejections - 35 USC § 103
7.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims  21 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Williams et al. (US 2016/0355827) in view of Utermohlen et al. (US 2006/0177855).
Williams et al. teach a method for detecting nucleic acids in a sample as discussed above in section 6A. However, Williams et al. did not teach said detergent is sarkosyl.

         It would have been a prima facie obvious to one of the ordinary person skilled in the art before the effective filling date of the invention to modify the method as taught by Williams et al. with sarkosyl as taught by Utermohlen et al. to detect the target nucleic acids. The ordinary person skilled in the art would have motivated to combine the references and have a reasonable expectation of success that the combination would improve the method because Utermohlen et al. explicitly taught use of sarkosyl detergent in releasing nucleic acids from protein contaminants (see at least para 0117) which is considered as an equivalent of SDS and such a modification is considered obvious over the cited prior art. Further, as noted in In re Aller, 105 USPQ 233 at 235, More particularly, where the general conditions of a claim (concentration of the detergent) are disclosed in the prior art (Ultermohlem et al.), it is not inventive to discover the optimum or workable ranges by routine experimentation. Routine optimization is not considered inventive and no evidence has been presented that the selection of hybridization conditions performed was other than routine, that the products resulting from the optimization have any unexpected properties, or that the results should be considered unexpected in any way as compared to the closest prior art.

                                                     Conclusion
           No claims are allowable.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https:// ppair-my. uspto. gov/ pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SURYAPRABHA CHUNDURU/Primary Examiner, Art Unit 1637